Part A Comments:
	Five corrections were requested. Changes 2-5 have been approved. The first requested correction to replace "CH3" in the chemical structure with OH in col. 58 line 36 is not accurate and has not been approved. The change suggested would create new matter. 
	The originally filed compound (p. 66, second to last structure in the Specification dated 4/4/2018) is:

    PNG
    media_image1.png
    173
    102
    media_image1.png
    Greyscale

The patent in col 58, line 36 has this structure:

    PNG
    media_image2.png
    148
    339
    media_image2.png
    Greyscale


Replacing the “CH3” with OH does not result in the originally disclosed compound. In order to arrive at the originally disclosed compound the entire “branch” off the sulfur needs to be replaced. The original compound does not have a nitrogen or one carbon before the OH. It has no Nitrogen and 2 carbon atoms between the sulfur and OH moiety. 
/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627